In a support proceeding, the appeal is from an order of the Family Court, Nassau County, entered November 2, 1973, which ordered appellant to pay $250 monthly for support of the parties’ two minor children and $350 to petitioner’s attorney as a counsel fee. Order modified, on the facts, by reducing the amount of support to $200 monthly. As so modified, order affirmed, without costs. Appellant is paying $200 monthly as child support under a stipulation of settlement executed by the parties on December 29, 1972. One of the children is away at college receiving funds from corporate stock provided by appellant’s father. Under the facts and circumstances shown, we believe that $200 is presently reasonable and adequate child support. Shapiro, Acting P. J., Cohalan, Christ, Benjamin and Munder, JJ., concur.